DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 1-9 are under examination. 
Claim 1-9 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2,303,768) and in view of Balasingham et al. (US 5,298,275) and Tallafus (US 4,697,508).
Regarding claim 1 and 3, Smith discloses an apparatus (system) for processing and treating fruit juices (liquid) extracted from a fruit (‘768, pg. 1, col. 1, ln. 17-19; col. 2, ln. 8-26), wherein the fruit is considered a natural organic product as much as Applicant’s claimed in claim 3. 
Smith discloses moving (evacuating) the fruit from container 10 (storage unit) via a chute 20 to a hopper 22 of a crushing device masticator (‘768, pg. 2, col. 1, ln. 3-21). With respect to the limitation of “…evacuates…for a first pre-determined time period…”, Smith’s moving (evacuating) the fruit from the container 10 to the hopper 22 (‘768, pg. 2, col. 1,  ln. 3-21) is expected to have a time period (first pre-determined time period) due to a distance from one location to another, i.e. the container 10 to the hopper 22 (‘768, Fig. 1).
Smith teaches the fruit in the hopper 22 and the crushing device masticator 23 in a closed chamber 30 (aeration chamber) is supplied with a non-oxidizing gas (‘768, pg. 2, col. 1, ln. 47-55) which is expected to aerate the fruit with the non-oxidizing gas in a time period (second pre-determined time period) within the closed chamber 30; and feeding the fruit (aerated product) from the hopper 22 into a crushing auger 23 (‘768, Fig. 1, pg. 2, col. 1, ln. 19-32). Smith discloses collecting the juice (extracted liquid) in a cooling chamber 36 (‘768, pg. 2, col. 1, ln. 56-67) and maintaining at a temperature range (second pre-determined temperature) (‘768, pg. 2, col. 2, ln. 6-10) in the cooling chamber 36. 
With respect to a pre-cooling of the organic product to a first pre-determined temperature; Smith discloses subjecting the fruit (organic product) to an action of a water spray at ordinary atmospheric temperatures (‘768, pg. 1, col. 1, ln. 9-21) before the moving (evacuating) the fruit to the hopper 22 of the crushing device masticator. Smith does not explicitly subjecting the action of a water spray to pre-cooling of the fruit (organic product) to a first pre-determined temperature. However, Balasingham et al. (Balasingham) teaches a process of juice processing techniques comprising cooling at particular points in the can help further reduce undesirable reactions so that an acceptable products may be achieved (‘275, col. 2, ln. 55-59).  Balasingham teaches the process comprising cooling (pre-cooling) fruit prior to and/or during soft pulping can aid rapid cooling of pulp fraction, which includes a cold-water washing step to be used to pre-cool the fruit (‘725, col. 7, ln. 24-40).  Smith and Balasingham are of the same field of endeavor of process fruit juices to eliminate some unwanted denaturing and other reactions to fruit products, including fruit juices (‘768, pg. 1, col. 1, ln. 3-16; ‘275, col. 6, ln. 54-68, col. 7, ln. 1-2). It would have been obvious to one of ordinary skill in the art to be motivated to use pre-cooling step of cold water of Balasingham into Smith’s process to reduce undesirable reactions so that an acceptable products may be achieved (‘275, col. 2, ln. 55-59) in Smith’s juice (extracted juice).  
Modified Smith supplying with the non-oxidizing gas (‘768, pg. 2, col. 1, ln. 47-55) which is expected to aerate the fruit with the non-oxidizing gas in a time period (second pre-determined time period) within the closed chamber 30; and feeding the fruit (aerated product) from the hopper 22 into a crushing auger 23 (‘768, Fig. 1, pg. 2, col. 1, ln. 19-32). Smith discloses the collecting of the juice (extracted liquid) in the cooling chamber 36 (‘768, pg. 2, col. 1, ln. 56-67) wherein the cooling chamber 36 is considered as a cooling unit before the juice (extracted) is placed into bottles (‘768, Fig. 1, pg. 2, col. 2, ln. 18-21). Smith teaches the cooling chamber 36 (cooling unit) is aerated by agitator 41 (‘768, pg. 2, col. 1,  ln. 67-70) while purging with the non-oxidizing gas in the time period (second pre-determined time period) (‘768, pg. 2, col. 2, ln. 6-9).
With respect to the set of pre-cooled augers is maintained at a second pre-determined temperature, Smith teaches the feeding the fruit (aerated product) from the hopper 22 into the crushing auger 23 (‘768, Fig. 1, pg. 2, col. 1, ln. 19-32). However, Smith does not teach the crushing auger 23 is a set of pre-cooled augers maintained at the second pre-determined temperature. 
However, Tallafus teaches a mixing and cooling auger 3 with screw 14 (‘508, Fig. 2, auger 3  cooled by refrigerant in pipe 12; col. 5, ln. 38-55)) to process vegetables (‘508, col. 1, ln. 5-12) to provide for rapid cooling  (‘508, col. 3, ln. 22-40).  Smith and Tallafus are of the same field of endeavor of processing produce to avoid bacteria infestations in a process (‘768, pg. 1, ln. 11-16; ‘508, col. 1, ln. 40-46). It would have been obvious to one of ordinary skill in the art to be motivated to use Tallafus’s cooling auger 3 with a second determined temperature in modified Smith’s process to avoid bacteria infestations in a process (‘508, col. 1, ln. 40-46).  Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention has been filed, to provide a set of Tallafus’s mixing and cooling auger 3 with screw 14 in modified Smith’s process, since a mere duplication of essential working parts of Tallafus’ mixing and cooling auger 3 with screw 14 in modified Smith’s process involves only routine skill in the art to provide a more efficient output of modified Smith’s juice (extracted liquid), absent a clear and convincing or evidence to the contrary. 
Balasingham teaches cooling step (pre-cooling) of 10 to 15 C (50°F to 59°F) (‘275, col. 7, ln. 25-27), which overlaps the cited range of between 42°F to 49°F. Additionally Balasingham teaches adding nitrogen gas to rapidly cool the product (‘275, col. 8, ln. 33-48). It would have been obvious to one of ordinary skill in the art to be motivated to use nitrogen as taught by Balasingham, in modified Smith to rapidly cool the product (‘275, col. 8, ln. 33-48) in modified Smith’s process. With respect to the cited time period in the removing (evacuating) and aerating steps, Balasingham teaches pulping (crushing) within a time frame of 15 minutes (‘275, col. 7, ln. 45-46), which overlaps cited range of approximately 90 seconds.   Smith and Balasingham are of the same field of endeavor of process fruit juices to eliminate some unwanted denaturing and other reactions to fruit products, including fruit juices (‘768, pg. 1, col. 1, ln. 3-16; ‘275, col. 6, ln. 54-68, col. 7, ln. 1-2). It would have been obvious to one of ordinary skill in the art to be motivated to use the time period as taught by Balasingham (‘275, col. 7, ln. 45-46) into Smith’s process to reduce undesirable reactions so that an acceptable products may be achieved (‘275, col. 2, ln. 55-59) in Smith’s juice (extracted juice).
Regarding claim 2, Modified Smith discloses the maintaining at the temperature range (second pre-determined temperature) in the cooling chamber 36 is below 50°F (‘768, pg. 1, col. 2, ln. 21-23), which overlaps cited  range of between 44°F to 47°F as the second pre-determined temperature. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Modified Smith discloses the maintaining at the temperature range (second pre-determined temperature) in the cooling chamber 36 is below 50°F (‘768, pg. 1, col. 2, ln. 21-23), which overlaps cite ranged range of between 44°F to 47°F as the second pre-determined temperature. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, Smith teaches the fruit in the hopper 22 and the crushing device masticator 23 in the closed chamber 30 is supplied with the non-oxidizing gas (‘768, pg. 2, col. 1, ln. 47-55) which is expected to aerate the fruit with the non-oxidizing gas in the time period (second pre-determined time period). Smith does not explicitly teach the second pre-determined time period is approximately 90 seconds. However, Balasingham teaches pulping (crushing) within a time frame of 15 minutes (‘275, col. 7, ln. 45-46), which overlaps cited range of approximately 90 seconds.   Smith and Balasingham are of the same field of endeavor of process fruit juices to eliminate some unwanted denaturing and other reactions to fruit products, including fruit juices (‘768, pg. 1, col. 1, ln. 3-16; ‘275, col. 6, ln. 54-68, col. 7, ln. 1-2). It would have been obvious to one of ordinary skill in the art to be motivated to use the time period as taught by Balasingham (‘275, col. 7, ln. 45-46) into Smith’s process to reduce undesirable reactions so that an acceptable products may be achieved (‘275, col. 2, ln. 55-59) in Smith’s juice (extracted juice). 
Regarding claim 5, modified Smith does not teach the non-oxidizing gas is approximately 10 pounds per square inch of nitrogen. Balasingham teaches adding nitrogen gas to rapidly cool the product (‘275, col. 8, ln. 33-48). It would have been obvious to one of ordinary skill in the art to be motivated to use nitrogen as taught by Balasingham, including at approximately 10 pounds per square inch in modified Smith to rapidly cool the product (‘275, col. 8, ln. 33-48) in modified Smith’s process. 
Regarding claim 6, modified Smith discloses the claimed invention as cited in claim 1. Modified Smith does not explicitly disclose repeating the removing (evacuating) and the aerating before the feeding the fruit (aerated product) from the hopper 22 into the crushing auger 23 (‘768, Fig. 1, pg. 2, col. 1, ln. 19-32).  However, it would have been obvious to one of ordinary skill in the art to be motivated to repeat the removing (evacuating) and the aerating before the feeding the fruit (aerated product) to achieve a desired temperature of the fruit before feeding into the crushing auger 23 for a more efficient process. 
Regarding claim 7 and 8, modified Smith does not teach wherein the set of augers includes three augers, wherein each of the three augers rotates at a speed of approximately 80 Revolutions Per Minute (RPM) to 86 RPM, and wherein the method further comprises: sequentially feeding the aerated product starting with a first auger in the set of augers to a second auger in the set of augers and then to a third auger in the set of augers; sequentially re-feeding extruded output from the third auger to the second auger and again to the third auger, thereby producing the extracted liquid.  However, it would have been obvious to one of ordinary skill in the art at the time the invention has been filed, to provide a set of Tallafus’s mixing and cooling auger 3 with screw 14, including three augers in modified Smith’s process, since a mere duplication of essential working parts of Tallafus’ mixing and cooling auger 3 with screw 14 in modified Smith’s process involves only routine skill in the art to provide a more efficient output of modified Smith’s juice (extracted liquid), absent a clear and convincing or evidence to the contrary.  Additionally, it would have been obvious to one of ordinary skill in the art to be motivated to adjust a speed of approximately 80 Revolutions Per Minute (RPM) to 86 RPM of the augers in modified Smith’s process as a matter of preference on speed of the process; absent a clear and convincing or evidence to the contrary.  Additionally, Balasingham teaches adding nitrogen gas to rapidly cool the product (‘275, col. 8, ln. 33-48). It would have been obvious to one of ordinary skill in the art to be motivated to use nitrogen as taught by Balasingham in modified Smith’s process to rapidly cool the product (‘275, col. 8, ln. 33-48) in modified Smith’s process. With respect to claim 8, stainless filters are well known in the art to ensure and separate solids from liquids. It would have been obvious to one of ordinary skill in the art to use a series of stainless filters in modified Smith’s process to ensure a desired juice separation of solids.
Regarding claim 9, modified Smith does not explicitly disclose a control unit to control operations of the system. However, it would have been obvious to one of ordinary skill in the art to employ a control unit to control modified Smith’s apparatus (system) wherein adjusting the operations with a control unit is well known to provide adjustments for a desirable end-product.   

Double Patenting
Claim 1-9 of this application is patentably indistinct from claim 1-9 of Application No. 16/739,685 Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-9 of the instant application, are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1-9 of Application No. 16/739,685. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 1-9 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-9 of copending Application No. 16/739,685 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792